COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-12-00381-CV


Dalworth Restoration, Inc.                §    From the 17th District Court

                                          §    of Tarrant County (17-237012-09)
v.
                                          §    May 15, 2014

Mrs. Angie Rife-Marshall                  §    Opinion by Chief Justice Livingston

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and we render a take-nothing judgment for Dalworth

Restoration, Inc.

      It is further ordered that appellee Mrs. Angie Rife-Marshall shall pay all of

the costs of this appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Terrie Livingston
                                        Chief Justice Terrie Livingston